DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 17-24 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1-3 and 12-16 are, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, Claims 1-3 and 12-16 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on November 2, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Terminal Disclaimer
The terminal disclaimer filed on March 1, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,213,796 and 11,207,651 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-3, 12-16 and 17-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1 and 17, the closest prior art, Sadler et al. (US 2011/0147264 A1) reference discloses the claimed system and method for upgrading oxygenates comprising a first plurality of serially connected moving bed reactors comprising a catalyst inlet, a feed inlet, a stripping fluid inlet, a catalyst outlet, and a vapor phase effluent outlet, a separation stage, a second plurality of serially connected second moving bed reactors a second catalyst inlet, a second feed inlet, a second stripping fluid inlet, a second catalyst outlet, a second liquid phase effluent outlet, and a second vapor phase effluent outlet, at least one second feed inlet being in fluid communication with at least one of the one or more separation stage outlets, a second separation stage and a regenerator comprising a first regenerator inlet, a first regenerator outlet, a second regenerator inlet, a second regenerator outlet, an oxygen inlet, and a flue gas outlet, the first regenerator inlet being in solids flow communication with at least one catalyst outlet, the second regenerator inlet being in solids flow communication with at least one second catalyst outlet, the first regenerator outlet being in solids flow communication with at least one catalyst inlet, the second regenerator outlet being in solids flow communication with at least one second catalyst inlet (Figures 2-3, numerals 330 – feed inlet, 332- gas inlet, 346 – catalyst inlet, 348 – catalyst outlet, 356, 362, 68, 374, 380, and 386 – vapor phase effluent outlets and Figure 3, numerals 348 – second catalyst inlet, 332- gas inlet, 386 – second feed inlet, 354- second catalyst outlet, 390, 392, 398, 404, 412, 418, 424 – vapor phase effluent outlet, 390, 396, 402, 410, 416, 422 – second liquid phase effluent and Paragraphs [0016], [0027], [0028], [0050], [0052] and [0073]). However, The Sadler reference does not describe or suggest having a second plurality of serially connected moving bed reactors with three separate outlets. Instead, at best, Sadler describes a total of two outlets for each moving bed reactor in the second plurality. There is no motivation/suggestions to modify the system of Sadler with these outlets. 
Claims 2-3, 12-16 directly or indirectly depend on Claim 1.
Claims 18-22 directly depend on Claim 17.
Regarding Claims 23 and 24, the closest prior art references are Lambert (US 2018/0369774 A1), Grochowski (US 8,192,706 B2) and Behkish et al. (US 2017/0137342 A1). Lambert discloses a moving bed reactor, comprising: a reactor comprising an annular outer volume (9), an annular solids volume (catalyst bed or zone, 5) inside the annular outer volume (9), a first central conduit (2) inside of the annular solids volume (5), and an inner central conduit (pipe, 11) inside the first central conduit (2), the annular solids volume comprising a plurality of perforations providing vapor communication between the annular outer volume and the first central conduit, since (2) is an inner screen; a central gas opening (4) in fluid communication with the outer annular volume (9) (Figures 1 and 2 and paragraphs [0023]-[0058]). Grochowski discloses a moving bed reactor, comprising: a reactor; one or more distributor plates (bulk material distribution tray, 50C) comprising distributor plate concave volumes (Figure 2 and column 13, line 50 through column 14, line 21). Behkish et al. discloses a moving bed reactor, comprising: a reactor (13); one or more distributor plates (at least one stripping chamber, 4) comprising distributor plate concave volumes, a plurality of the distributor plate concave volumes being arranged around each of the solids inlet conduits; a gas exit conduit (9); a liquid exit conduit (9); and a solids exit volume (6), the solids exit volume further comprising a stripping gas inlet (3) (Figure 1 and paragraphs [0036]-]0046], [0056] and [0112]-[0118]). However, the prior art references fail to disclose or suggest a plurality of solids inlet conduits in solids flow communication with the annular solids volume; one or more distributor plates comprising distributor plate concave volumes, a plurality of the distributor plate concave volumes being arranged around each of the solids inlet conduits, each distributor plate concave volume comprising one or more orifices providing fluid communication between each distributor plate concave volume and the annular solids volume; a plurality of liquid inlet conduits in fluid communication with the distributor plate concave volumes; a gas exit conduit in fluid communication with the inner central volume; a liquid exit conduit in fluid communication with the outer central volume; and a solids exit volume in solids flow communication with a bottom of the solids annular volume, the solids exit volume further comprising a stripping gas inlet and a stripping gas outlet, the stripping gas outlet providing fluid communication with the outer central volume.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY-TRAM NGUYEN whose telephone number is (571)270-3167. The examiner can normally be reached M-W, 7:00am - 3pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY TRAM NGUYEN/Examiner, Art Unit 1774